DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-5, 8 and 9 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Georgiev et al. US 2017/0359568 (Embodiment shown in Fig. 5A).
Regarding claim 1, Georgiev teaches an optical system (at least in Fig. 5A), comprising: a first optical module (513) connected to at least one first optical member (optical members 508 and 512); a second optical module (521 and 527) connected to at least one second optical member (516, 520, 522, and 526); and a third optical module (515) connected to a third optical member (514), wherein the third optical module (514) is located between the first optical module (513) and the second optical module (521 and 527).
Regarding claim 2, Georgiev further teaches the optical system as claimed in claim 1, wherein there are fewer first optical members than second optical members (Fig. 5A: depicts the optical members in 513 (i.e., 508 and 512) are much fewer than optical members in 521 (i.e., 516, 520, 522, and 526)).

Regarding claim 3, Georgiev further teaches the optical system as claimed in claim 2, wherein the first optical member has a first optical area on a plane that is perpendicular to an optical axis, the second optical member has a second optical area on the plane, and the first optical area is different from the second optical area (as depicted in Fig. 5A: the area on a plane that is perpendicular to an optical axis for the first optical member is different from the area for the second optical member).
Regarding claim 4, Georgiev teaches the optical system as claimed in claim 3, wherein the third optical member has a third optical area on the plane, and the third optical area is smaller than the first optical area and the second optical area (as shown in Fig. 5A: the area for the aperture 515 is very small in the plane perpendicular to the optical axis when it compared with the first and second optical area).
Regarding claim 5, Georgiev further teaches the optical system as claimed in claim 4, further comprising a fourth optical module (506 and 507) connected to a fourth optical member (507, 501, and 505), wherein the first optical module (513) is located between the third optical module (515) and the fourth optical module (506 and 507), the fourth optical member has a fourth optical area on the plane, and the fourth optical area is greater than at least one of the first optical area and the second optical area (see Fig. 5A).
Regarding claim 8, Georgiev teaches the optical system as claimed in claim 1, wherein the first optical module is connected to a plurality of first optical members, one of the first optical members has a first material, another first optical member has a second material, and the first material is different from the second material (para [0026] and [0040]: teaches the optical elements are hybrid materials, such as plastic or glass materials).
Regarding claim 9, Georgiev teaches the optical system as claimed in claim 8, wherein the one of the first optical members is closer to the third optical module than the other first optical member (as shown in Fig. 5A: lens 512 is closer to the aperture 515 (i.e., third optical module) when compared with lens 508), and the refractivity of the first material is less than the refractivity of the second material (since the materials are hybrid, glass and plastic materials, the refractivity would be expected to be different).

Claim(s) 1, 10-13, 16 and 17 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Georgiev et al. US 2017/0359568 (Embodiment shown in Fig. 7A).
Regarding claim 1, Georgiev teaches an optical system (at least in Fig. 7A), comprising: a first optical module (706 and 712) connected to at least one first optical member (706, 707, and 711); a second optical module (719) connected to at least one second optical member (714 and 718); and a third optical module (734) connected to a third optical member (734), wherein the third optical module (734) is located between the first optical module ((706+712) and 719) and the second optical module (719).
Regarding claim 10, Georgiev further teaches the optical system as claimed in claim 1, wherein there are more first optical members than second optical members (Fig. 7A: depicts the optical member in (706 and 712 (i.e., 706, 707, and 711 are more than optical member in second optical member in 719 (i.e., 714 and 718).
Regarding claim 11, Georgiev further teaches the optical system as claimed in claim 10, wherein the first optical member has a first optical area on a plane that is perpendicular to an optical axis, the second optical member has a second optical area on the plane, and the first optical area is greater than the second optical area (as depicted in Fig. 7A: the area on a plane 
Regarding claim 12, Georgiev teaches the optical system as claimed in claim 11, wherein the third optical member has a third optical area on the plane, and the third optical area is smaller than the first optical area (as shown in Fig. 5A: the area for the aperture 515 is very small in the plane perpendicular to the optical axis when it compared with the first optical area).
Regarding claim 13, Georgiev further teaches the optical system as claimed in claim 12, further comprising a fourth optical module (701 and 702) connected to a fourth optical member (701 and 702), wherein the first optical module (706 and 712) is located between the third optical module (734) and the fourth optical module (701 and 702), the fourth optical member has a fourth optical area on the plane, and the fourth optical area is greater than at least one of the first optical area and the second optical area (see Fig. 7A).
Regarding claim 16, Georgiev further teaches the optical system as claimed in claim 1, wherein the first optical module is connected to a plurality of first optical members, one of the first optical members has a first material, another first optical member has a second material, and the first material is different from the second material (para [0026] and [0040]: teaches the optical elements are hybrid materials, such as plastic or glass materials).
Regarding claim 17, Georgiev further teaches the optical system as claimed in claim 16, wherein the one of the first optical members is closer to the third optical module than the other first optical member (as shown in Fig. 5A: lens 512 is closer to the aperture 515 (i.e., third optical module) when compared with lens 508), and the refractivity of the first material is less than the refractivity of the second material (since the materials are hybrid, glass and plastic materials, the refractivity would be expected to be different).
Regarding claim 18, Georgiev teaches the optical system as claimed in claim 16, wherein the shape of the first optical members is not exactly the same (as depicted in Fig. 5A: the shape of lens 508 is different from the shape of lens 512).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 6 and 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Georgiev et al. US 2017/0359568 (Embodiment shown in Fig. 5A).
Regarding claim 6, Georgiev teaches the optical system as claimed in claim 5, wherein the fourth optical member has a first area on a plane that is perpendicular to the optical axis and has a second area on a plane that is parallel to the optical axis, and the first area is smaller than the second area (Fig. 5A: depicts the two different area with respect to the plane perpendicular to the optical axis and parallel to the optical axis). However, Georgiev never specify that the first area is smaller than the second area. However, differences in dimensions will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such difference in area are critical. “Where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the workable ranges by routine experimentation”. In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).
Regarding claim 7, Georgiev teaches the optical system as claimed in claim 6, except for wherein the second area is greater than the second optical area. Fig. 5A of Georgiev depicts the In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).
Claims 14 and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Georgiev et al. US 2017/0359568 (Embodiment shown in Fig. 7A).
Regarding claim 14, Georgiev further teaches the optical system as claimed in claim 13, wherein the fourth optical member has a first area on a plane that is perpendicular to the optical axis and has a second area on a plane that is parallel to the optical axis (Fig. 7A: depicts the two different area with respect to the plane perpendicular to the optical axis and parallel to the optical axis). However, Georgiev never specify that the first area is smaller than the second area. However, differences in dimensions will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such difference in area are critical. “Where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the workable ranges by routine experimentation”. In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).
Regarding claim 15, Georgiev teaches the optical system as claimed in claim 14, except for wherein the second area is greater than the second optical area. Fig. 5A of Georgiev depicts the second area and second optical area, but fails to specify the difference between these two areas. However, differences in dimensions will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such difference in area are In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).
Claims 19 and 20 are is/are rejected under 35 U.S.C. 103 as being unpatentable over Georgiev as applied to claim 1 above, and further in view of Shabtay et al. US 2016/0044250.
Regarding claim 19, Georgiev teaches the optical system as claimed in claim 1, except for wherein the first optical module is movable relative to the second optical module, and the third optical module is connected to the first optical module.
In the same field of endeavor, Shabtay teaches similar optical system (at least in Fig. 2A: 200), wherein the optical module is movable relative to the rest of the module in the optical system (Fig. 2A: depicts that lens module 220 is movable relative to the reflector 226). Accordingly, it would have been obvious to one of ordinary skill in the art to make first optical module movable relative to the rest of the module in the optical system as taught by Shabtay in order to achieve an optical system with good image resolution while providing high zooming effect.
Regarding claim 20, Georgiev teaches the optical system as claimed in claim 1, except wherein the first optical module is movable relative to the second optical module, and the third optical module is connected to the second optical module.
In the same field of endeavor, Shabtay teaches similar optical system (at least in Fig. 2A: 200), wherein the optical module is movable relative to the rest of the module in the optical system (Fig. 2A: depicts that lens module 220 is movable relative to the reflector 226). Accordingly, it would have been obvious to one of ordinary skill in the art to make first optical module movable relative to the rest of the module in the optical system as taught by Shabtay in .
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
US 2019/0243112 (moving lens), US 2011/0001789, US 20170108670 and US 2018/0081149. 
NPL document titled: “Ultra Slim Optical Zoom System Using Alvarez Freeform Lenses”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EPHREM ZERU MEBRAHTU whose telephone number is (571)272-8386. The examiner can normally be reached 10 am -6 pm (M-F).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas Pham can be reached on 571-272-3689. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more 





/EPHREM Z MEBRAHTU/Examiner, Art Unit 2872